Exhibit 10.4

 

MANAGEMENT SERVICES AGREEMENT

 

by and between

 

K3 ROYALTIES, LLC

 

AND

 

KIMBELL OPERATING COMPANY, LLC

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (this “Agreement”) is effective as of
February 8, 2017 (“Effective Date”) by and between K3 Royalties, LLC, a Texas
limited liability company (the “Manager”), and Kimbell Operating Company, LLC, a
Delaware limited liability company (“Kimbell Operating”). The Manager and
Kimbell Operating are sometimes referred to in this Agreement each as a “Party”
and collectively as the “Parties.”

 

WHEREAS, prior to the Effective Date, the Manager or an Affiliate (as defined
herein) thereof provided certain management services with respect to the
Serviced Properties (as defined herein);

 

WHEREAS, Kimbell Royalty Partners, LP, a Delaware limited partnership (the
“Partnership”), engaged Kimbell Operating to provide certain services to the
Partnership pursuant to that certain Management Services Agreement, dated as of
the date hereof, by and between the Partnership and Kimbell Operating; and

 

WHEREAS, during the Term (as defined herein), Kimbell Operating desires to
engage the Manager to provide or cause to be provided (i) certain Management
Services (as defined herein) and (ii) certain Acquisition Services (as defined
herein), and the Manager is willing to undertake such Management Services and
such Acquisition Services, in each case subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements and conditions contained in this Agreement, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

Article I
Definitions

 

As used in this Agreement, the following capitalized terms have the meanings set
forth below:

 

“Acquisition” shall mean any acquisition or series of acquisitions by any member
of the Partnership Group of (a) all or substantially all of the interest in any
company or business (whether by a purchase of assets, purchase of equity, merger
or otherwise) or (b) any mineral and royalty interests in oil and natural gas
properties, in each case, occurring after the Effective Date.

 

“Acquisition Services” shall mean, with respect to the identification,
evaluation and recommendation of opportunities for an Acquisition and any
related negotiation of such opportunities, including those services described in
Part I of Schedule A.

 

“Additional Properties” shall mean any oil and natural gas assets or related
interests that are acquired by any member of the Partnership Group pursuant to
an Acquisition.

 

“Adjusted Services Fee” is defined in Section 3.5(a).

 

1

--------------------------------------------------------------------------------


 

“Adjustment Period” is defined in Section 3.5(a).

 

“Affected Party” is defined in Article X.

 

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” is defined in the preamble.

 

“Business Day” shall mean any day on which commercial banks are generally open
for business in New York, New York other than a Saturday, a Sunday or a day
observed as a holiday in New York, New York under the Laws of the State of
New York or the federal Laws of the United States of America.

 

“Confidential Information” shall mean information regarded by that Party or the
Partnership Group as proprietary or confidential, including, but not limited to,
information relating to such Person’s business affairs, financial information
and prospects; future projects or purchases; proprietary products, materials or
methodologies; data; customer lists; system or network configurations; passwords
and access rights; and any other information marked as confidential or, in the
case of information verbally disclosed, verbally designated as confidential.

 

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

 

“Damages” is defined in Section 8.1.

 

“Direct Expenses” is defined in Section 2.2(b).

 

“Documents” is defined in Schedule A.

 

“Effective Date” is defined in the preamble.

 

“Existing Services Fee” is defined in Section 3.5(a).

 

“Extension” is defined in Section 4.1.

 

“Force Majeure” shall mean an event or circumstance that prevents a Party from
performing its obligations under this Agreement, but only if the event or
circumstance: (a) is not within the reasonable control of the affected Party;
(b) is not the result of the fault or negligence of the affected Party; and
(c) could not, by the exercise of due diligence, have been overcome or avoided.
“Force Majeure” excludes: lack of a market; unfavorable market conditions; and
economic hardship.

 

“GP LLC” shall mean Kimbell Royalty GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

2

--------------------------------------------------------------------------------


 

“Governmental Entity” shall mean any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau or agency, domestic or foreign,
(b) subdivision, agent, commission, board, or authority of any of the foregoing,
or (c) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under, or for the account of, any of the
foregoing, in each case, that has jurisdiction or authority with respect to the
applicable Party.

 

“Indemnified Party” is defined in Section 8.3(a).

 

“Indemnifying Party” is defined in Section 8.3(a).

 

“Initial Serviced Properties” shall mean any oil and natural gas assets or
related interests that are acquired by the Partnership Group on and as of the
Effective Date.

 

“Initial Term” is defined in Section 4.1.

 

“Kimbell Operating” is defined in the preamble.

 

“Law” shall mean all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
or self-regulatory authority (including the New York Stock Exchange).

 

“Manager” is defined in the preamble.

 

“Manager Entities” shall mean the Manager, BJF Royalties, LLC, Steward
Royalties, LLC and Taylor Companies Mineral Management, LLC.

 

“Manager Indemnitees” is defined in Section 8.1.

 

“Management Services” shall mean, with respect to the Serviced Properties, those
services described in Part II of Schedule A.

 

“New Services Fee” is defined in Section 3.5(b).

 

“New Services Fee Effective Date” is defined in Section 3.5(b).

 

“Notice” is defined in Article XII.

 

“Partnership” is defined in the recitals.

 

“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of the date
hereof, as amended from time to time.

 

“Partnership Group” shall mean the Partnership and its Affiliates (including,
for the avoidance of doubt, Kimbell Operating); provided, that “Partnership
Group” and any reference to

 

3

--------------------------------------------------------------------------------


 

a “member of the Partnership Group” shall not include any partner, member or
owner of the Partnership.

 

“Party” and “Parties” are defined in the preamble.

 

“Payment Amount” is defined in Section 2.2(b).

 

“Person” shall mean any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, association, trust, estate, group,
corporate body, corporation, unincorporated association or organization,
Governmental Entity, syndicate or other entity.

 

“Redetermination Date” is defined in Section 3.5(a).

 

“Serviced Properties” shall mean those the Initial Serviced Properties and any
Additional Properties.

 

“Services” is defined in Section 2.1(a).

 

“Services Fee” is defined in Section 2.2(a).

 

“Sponsors” shall mean Rochelle Royalties, LLC, BGT Investments LLC and Double
Eagle Interests, LLC.

 

“Subsidiary” or “Subsidiaries” shall mean, with respect to any Person, (a) a
corporation of which more than 50% of the voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person or a combination thereof; (b) a partnership (whether
general or limited) in which such Person or a Subsidiary of such Person is, at
the date of determination, a general partner of such partnership, but only if
such Person, one or more Subsidiaries of such Person, or a combination thereof,
controls such partnership on the date of determination; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Tax” is defined in Section 3.4.

 

“Term” is defined in Section 4.1.

 

“Termination Amount” is defined in Section 4.6.

 

4

--------------------------------------------------------------------------------


 

Article II
Services

 

Section 2.1                                    Scope of Services; Standard of
Care.

 

(a)                                 Upon the terms and subject to the conditions
set forth in this Agreement, Kimbell Operating hereby engages the Manager,
acting directly or through its Affiliates and their respective employees,
agents, contractors or independent third parties, to provide or cause to be
provided the Management Services and the Acquisition Services (collectively, the
“Services”), and the Manager hereby accepts such engagement and agrees to
perform the Services consistent with the terms and conditions of this
Agreement.  The Services to be provided hereunder shall be performed with that
degree of care, diligence and skill that a reasonably prudent Person involved in
the acquisition, development and management of mineral and royalty interests in
oil and natural gas properties comparable to those of the Serviced Properties
would exercise.

 

(b)                                 During the Term of this Agreement, in the
event any member of the Partnership Group pursues a potential Acquisition, the
Manager Entities or their respective Affiliates designated by them shall have
the exclusive right to provide any Acquisition Services necessary in connection
with such Acquisition, and Kimbell Operating shall refrain from employing,
engaging or using any other Person to perform such Acquisition Services without
the prior written consent of the Manager Entities.

 

(c)                                  In the event any member of the Partnership
Group acquires any Additional Properties, the Manager shall have the exclusive
right to provide, and the scope of the Management Services set forth in Schedule
A shall be expanded to encompass, any additional Management Services reasonably
required with respect to such Additional Properties, and Kimbell Operating shall
refrain from employing, engaging or using any other Person to perform such
additional Management Services without the prior written consent of the Manager.

 

Section 2.2                                    Payment Amount.

 

(a)                                 As consideration for the Services rendered
hereunder, Kimbell Operating shall pay to the Manager each month, in advance, a
fee that shall represent a reasonable allocation of all projected costs
(including its own overhead and general and administrative costs and expenses
and those of its Affiliates) to be incurred by the Manager in providing such
Services and that may be adjusted pursuant to Section 3.5 (the “Services Fee”). 
The initial Services Fee shall be $ 10,000 per month.  For the avoidance of
doubt, in no event shall the Services Fee include any Tax passed on to Kimbell
Operating pursuant to Section 3.4 hereof.

 

(b)                                 To the extent not otherwise reimbursed or
paid to the Manager, Kimbell Operating shall also reimburse the Manager for all
other reasonable third party out-of-pocket costs and expenses (including, but
not limited to, third-party expenses and expenditures) that the Manager incurs
on behalf of Kimbell Operating in providing the Services, excluding, however,
the Manager’s or its Affiliates’ overhead or general or administrative expenses
(the “Direct Expenses” and, together with the Services Fee, the “Payment
Amount”).

 

Section 2.3                                    Scope.

 

(a)                                 The Manager shall not sell, convey, assign,
transfer, encumber (or permit to be encumbered), or otherwise dispose of any of
the Serviced Properties without the express written consent of Kimbell
Operating, and except as provided in Schedule A, the Manager shall have no
authority with respect to the Serviced Properties.  Except as provided in
Schedule A, in

 

5

--------------------------------------------------------------------------------


 

providing, or causing to be provided, the Services, in no event shall the
Manager be obligated to do any of the following: (i) maintain the employment of
any specific employee or hire additional employees; (ii) purchase, lease or
license any additional equipment (including computer equipment, furniture,
furnishings, fixtures, machinery, vehicles, tools and other tangible personal
property) or software; (iii) make modifications to its existing systems or
software; or (iv) pay any costs related to the transfer or conversion of data of
the Partnership Group; provided, however, that, in the event that any employees
that are engaged in the provision of Services cease working for the Manager or
are reassigned to other work by the Manager, the Manager shall make reasonable
efforts to replace such employees or otherwise to have the duties performed by
such employees in connection with the Services continue to be provided, and that
the Manager shall make or cause to be made such repairs or modifications as are
reasonably necessary to keep the equipment, systems or software used in
providing the Services in working order. The Manager shall not be required to
perform Services hereunder that conflict with any applicable Law, contract or
permit or policies of the Manager or to which the Manager is subject relating to
business conduct and ethical practices.

 

(b)                                 At all times during the performance of the
Services, all Persons performing such Services (including agents, temporary
employees, independent third parties and consultants) shall be construed as
being independent from the Partnership Group, and such Persons shall not be
considered or deemed to be an employee of the Partnership Group nor entitled to
any employee benefits of the Partnership Group as a result of this Agreement. 
The responsibility of such Persons is to perform the Services in accordance with
this Agreement and, as necessary, to advise Kimbell Operating in connection
therewith, and such Persons shall not be responsible for decision-making on
behalf of the Partnership Group.  Such Persons shall be not be deemed to be
under the management or direction of the Partnership Group.

 

Section 2.4                                    Prohibited Activities.  The
Manager shall not undertake any activity that would (a) violate any applicable
Law in any material respect that would result in adverse consequences for the
Partnership Group or any Serviced Property or (b) violate, in any material
respect, any contracts, leases, orders, security instruments and other
agreements to which, to the Manager’s knowledge, a member of the Partnership
Group is bound.

 

Section 2.5                                    Cooperation; Access.  The Manager
and Kimbell Operating shall cooperate with one another and provide such further
assistance as the other Party may reasonably request in connection with the
provision of Services hereunder.  During the Term and for so long as any
Services are being provided with respect to the Serviced Properties by the
Manager, each of the Parties will provide the other Party and its authorized
representatives reasonable access, during regular business hours upon reasonable
notice, to it and its employees, representatives, facilities and books and
records as the other Party and its representatives may reasonably request in
order to perform and receive the Services.

 

Section 2.6                                    No Comingling of Assets;
Remittance of Amounts Collected.  To the extent the Manager shall have charge or
possession of any of the Partnership Group’s assets in connection with the
provision of the Services pursuant to this Agreement, the Manager shall (a) hold
such assets in the name and for the benefit of the appropriate member of the
Partnership Group and (b) separately maintain, and not commingle, such assets
with any assets of the Manager or any other Person.  The Manager shall remit to
the applicable member of the

 

6

--------------------------------------------------------------------------------


 

Partnership Group any and all amounts collected with respect to the Serviced
Properties within no later than 30 days of receipt of such amounts.

 

Article III
Invoicing and Payment

 

Section 3.1                                    Invoicing.  Within 30 days after
the end of each month, the Manager will provide Kimbell Operating with an
invoice reflecting the Direct Expenses incurred in such month. The invoice shall
set forth in reasonable detail for the period covered by such invoice the
following information: (a) all Direct Expenses incurred or payments made by the
Manager on behalf of Kimbell Operating or the Serviced Properties and (b) the
basis, in reasonable detail, for the calculation of such Direct Expenses.  On or
before the first day of each month during the Term, Kimbell Operating shall
remit to the Manager the Services Fee for such month and all Direct Expenses, if
any, invoiced to Kimbell Operating in the immediately preceding month; provided,
that with respect to the payment to be made for the first month of the Term,
Kimbell Operating shall remit to the Manager, on or before the Effective Date,
the pro-rated portion of the Services Fee for such month for the period of time
from and including the Effective Date to the end of such month. Neither Party
shall have a right of set-off against the other Party for any amounts due or to
become due hereunder.

 

Section 3.2                                    Objection. Kimbell Operating may
object to any expense or cost included on an invoice, including on the ground
that the same was not a reasonable or appropriate cost incurred by the Manager
in connection with the Services; provided, that such objection is made in
writing to the Manager within 30 days following the date of Kimbell Operating’s
receipt of the disputed invoice. The Parties shall, during the 15 days after
such notice, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts. If the Parties are unable to reach agreement within
such period, the issue shall be determined pursuant to the dispute resolution
procedures set forth in Section 3.6. Notwithstanding the forgoing, Kimbell
Operating shall pay the Manager the Payment Amount owed to the Manager when due.
Such payment shall not be deemed a waiver of the right of Kimbell Operating to
recoup any contested portion of any amount so paid.

 

Section 3.3                                    Error Correction.  The Manager
shall make adjustments to charges as required to reflect the discovery of errors
or omissions in charges; provided, however, that any errors or omissions the
correction of which would result in additional or increased charges or fees for
Services must be corrected within one year after the date of the related
invoice.

 

Section 3.4                                    Taxes.  All transfer taxes,
excises, fees or other charges (including value added, sales, use or receipts
taxes, but not including a tax on or measured by the income, net or gross
revenues, business activity or capital of the Manager), or any increase therein,
now or hereafter imposed directly or indirectly by Law, which the Manager is
required to pay or incur in connection with the provision of Services hereunder
(“Tax”), shall be passed on to Kimbell Operating as an explicit surcharge and
shall be paid by Kimbell Operating in addition to any payment to cover expenses
and costs related to Services provided. If Kimbell Operating submits to the
Manager a timely and valid resale or other exemption certificate reasonably
acceptable to the Manager and sufficient to support the exemption from Tax, then
such Tax will not be added to the fee pursuant to Section 3.1; provided,
however, that if the Manager is ever required to pay

 

7

--------------------------------------------------------------------------------


 

such Tax, Kimbell Operating will promptly reimburse the Manager for such Tax,
including any interest, penalties and attorney’s fees related thereto.  The
Parties will cooperate to minimize the imposition of any Taxes.

 

Section 3.5                                    Adjustment to Services Fee.

 

(a)                                 The Services Fee shall be subject to
redetermination and adjustment, which may result in an increase or decrease of
the Services Fee, on January 1, 2018 and subsequently thereafter on each
January 1 of each calendar year beginning January 1, 2019 (each such date, a
“Redetermination Date”). On or about 30 days prior to each Redetermination Date,
the Manager shall prepare and deliver to Kimbell Operating a written proposal
for the Services Fee to be utilized during the next succeeding period, together
with all appropriate backup material and documents supporting the recommendation
for the proposed Services Fee.  The Manager and Kimbell Operating agree to
negotiate in good faith to determine the proposed Services Fee to be utilized
during the next succeeding period, which Services Fee shall represent a
reasonable allocation of all projected costs and expenses to be incurred by the
Manager in providing such Services to Kimbell Operating. Pending the final
determination of the Services Fee for the next succeeding period, Kimbell
Operating shall pay monthly the Services Fee payable for the month immediately
preceding the Redetermination Date (the “Existing Services Fee”).  No later than
15 days following the date of the final determination of the Services Fee for
the succeeding period (such fee, the “Adjusted Services Fee”), the Parties
hereby agree that (A) if such Adjusted Services Fee is greater than the Existing
Services Fee, then Kimbell Operating shall promptly pay the Manager an amount
equal to (1) the Adjusted Services Fee that would have been payable for the
period starting on the Redetermination Date if the Parties had agreed on such
fee prior to the applicable Redetermination Date and ending on the date of final
determination of the Adjusted Services Fee (the “Adjustment Period”) minus
(2) the Existing Services Fee actually paid for such Adjustment Period or (B) if
such Adjusted Services Fee is less than the Existing Services Fee, then the
Manager shall promptly pay Kimbell Operating an amount equal to (1) the Existing
Services Fee actually paid for such Adjustment Period minus (2) the Adjusted
Services Fee that would have been payable for such Adjustment Period if the
Parties had agreed on such fee prior to the applicable Redetermination Date. 
The Services Fee (as adjusted pursuant to the immediately preceding sentence)
will remain in effect until such time as it is subsequently adjusted pursuant to
this Section 3.5(a).  In the event that the Parties are unable to agree upon the
Services Fee for the next succeeding period pursuant to this
Section 3.5(a) within 30 days following the Redetermination Date, the issue and
the amount of the Adjusted Services Fee shall be determined pursuant to the
dispute resolution procedures set forth in Section 3.6.

 

(b)                                 In the event of (x) the sale or disposition
of any of the Serviced Properties or (y) the provision of additional Management
Services by the Manager (including with respect to any Additional Properties),
the Services Fee shall be reduced, in the case of a sale or disposition of
Serviced Properties, or increased, in the case of the provision of additional
Management Services (such fee, the “New Services Fee”).  The Manager and Kimbell
Operating agree to negotiate in good faith to determine the New Services Fee,
which shall become effective in the month (i) immediately following the
consummation of any such sale or disposition or (ii) during which the provision
of additional Management Services commences, as applicable (the “New Services
Fee Effective Date”).  If the Parties have not agreed upon the New Services Fee

 

8

--------------------------------------------------------------------------------


 

prior to the New Services Fee Effective Date, Kimbell Operating shall pay
monthly the Services Fee payable for the month immediately preceding the New
Services Fee Effective Date.  No later than 15 days following the date of the
final determination of the New Services Fee, the Parties hereby agree that
(A) if such New Services Fee is greater than the Services Fee actually paid to
the Manager following the New Services Fee Effective Date, then Kimbell
Operating shall promptly pay the Manager an amount equal to (1) the New Services
Fee that would have been payable for such period if the Parties had agreed on
such fee prior to the applicable New Services Fee Effective Date minus (2) the
Services Fee actually paid to the Manager following the New Services Fee
Effective Date or (B) if such New Services Fee is less than the Services Fee
actually paid to the Manager following the New Services Fee Effective Date, then
the Manager shall promptly pay Kimbell Operating an amount equal to (1) the
Services Fee actually paid to the Manager following the New Services Fee
Effective Date minus (2) the New Services Fee that would have been payable for
such period if the Parties had agreed on such fee prior to the applicable New
Services Fee Effective Date. The New Services Fee will remain in effect until
such time as it is subsequently adjusted pursuant to Section 3.5(b).  In the
event that the Parties are unable to agree upon the New Services Fee pursuant to
this Section 3.5(b) within 30 days following the New Services Fee Effective
Date, the issue and the New Services Fee shall be determined pursuant to the
dispute resolution procedures set forth in Section 3.6.

 

(c)                                  Notwithstanding the foregoing and for the
avoidance of doubt, if Kimbell Operating and the Manager agree to increase the
Services Fee pursuant to this Section 3.5, any such increase shall be subject to
approval by the Conflicts Committee.

 

Section 3.6                                    Dispute Resolution.  If the
Parties are unable to resolve a dispute regarding (a) the objection to any
expense or cost included on an invoice pursuant to Section 3.2 or (b) the amount
of an adjustment to the Services Fee pursuant to Section 3.5, any Party may
refer the matter to arbitration in Tarrant County, Texas before one arbitrator.
The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  Arbitration pursuant to this Section 3.6
shall be the sole and exclusive remedy for any dispute arising pursuant to
Section 3.2 and Section 3.5 of this Agreement.  All other disputes arising out
of or relating to this Agreement shall be governed by Section 13.8 hereof.

 

Article IV
Term and Termination

 

Section 4.1                                    Term.  The initial term of this
Agreement will be for a period of five years, commencing on the Effective Date
and ending on the fifth anniversary of the Effective Date (“Initial Term”). At
the conclusion of the Initial Term, the term of this Agreement will
automatically extend from year-to-year (each, an “Extension”) (the Initial Term
and any Extension(s), the “Term”), unless terminated by either Party with at
least 90 days’ notice prior to the end of such term, as extended.

 

Section 4.2                                    Termination for Convenience.  The
Manager may, effective any time after the second anniversary of the Effective
Date and upon at least 180 days’ notice to Kimbell Operating, terminate this
Agreement or the provision of any Service.

 

9

--------------------------------------------------------------------------------


 

Section 4.3                                    Termination upon Change of
Control.  Kimbell Operating or the Manager may terminate this Agreement if, at
any time, the Sponsors or their respective Affiliates no longer control GP LLC
by providing the other Party with at least 90 days’ notice of its election to
terminate this Agreement.

 

Section 4.4                                    Termination for Default.

 

(a)                                 Kimbell Operating will be in default if:

 

(i)                                     it fails to perform any of its material
obligations set forth in this Agreement and such failure is not cured within 15
Business Days after notice thereof (which notice will describe such failure in
reasonable detail) is received by Kimbell Operating; or

 

(ii)                                  it (A) files a petition or otherwise
commences, authorizes or acquiesces in the commencement of a proceeding or cause
of action under any bankruptcy, insolvency, reorganization or similar Law, or
has any such petition filed or commenced against it, (B) makes an assignment or
any general arrangement for the benefit of creditors, (C) otherwise becomes
bankrupt or insolvent (however evidenced), (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets, or (E) is generally unable
to pay its debts as they fall due.

 

(b)                                 The Manager will be in default upon the
occurrence of any gross negligence or willful misconduct of the Manager in
performing the Services resulting in material harm to the Partnership Group,
following 15 Business Days’ notice from Kimbell Operating to the Manager.

 

(c)                                  If Kimbell Operating is in default as
described in Section 4.4(a), the Manager may: (i) terminate this Agreement upon
notice to Kimbell Operating; (ii) withhold any payments due to Kimbell Operating
under this Agreement; and (iii) pursue any other remedy at law or in equity.  If
the Manager is in default as described in Section 4.4(b), Kimbell Operating
may:  (x) terminate this Agreement upon notice to the Manager; and (y) withhold
any payments due to the Manager under this Agreement.

 

Section 4.5                                    Effect of Termination.  Upon
termination of this Agreement, all rights and obligations of the Parties under
this Agreement will terminate; provided, however, termination will not affect or
excuse the performance of either Party under any provision of this Agreement
that by its terms survives termination. The following provisions of this
Agreement will survive the termination of this Agreement indefinitely:
Article VII, Article VIII, Article IX, Article XI and Article XIII.

 

Section 4.6                                    Costs of Termination. If this
Agreement is terminated by Kimbell Operating for any reason other than the
Manager’s default pursuant to Section 4.4, then any reasonable costs and
expenses actually incurred by the Manager in connection with such termination
(the “Termination Amount”) shall be reimbursed to the Manager by Kimbell
Operating; provided, however, that the Manager shall provide (i) reasonable
advance notice to

 

10

--------------------------------------------------------------------------------


 

Kimbell Operating of the incurrence of any such costs and expenses and
(ii) reasonable detail regarding the calculation of such costs and expenses.

 

Article V
Representations and Warranties

 

Section 5.1                                    Representations and Warranties of
the Manager.  The Manager represents and warrants that as of the Effective Date
and the first day of each Extension:

 

(a)                                 It is duly formed, validly existing and in
good standing under the Laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity; and

 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected.

 

Section 5.2                                    Representations and Warranties of
Kimbell Operating.  Kimbell Operating represents and warrants that as of the
Effective Date and the first day of each Extension:

 

(a)                                 It is duly formed, validly existing and in
good standing under the laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity; and

 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected.

 

Article VI
Relationship of the Parties

 

This Agreement does not form a partnership or joint venture between the Parties.
This Agreement does not make the Manager an agent or a legal representative of
Kimbell Operating and the Manager will not assume or create any obligation,
liability or responsibility, expressed or implied, on behalf of or in the name
of Kimbell Operating.  It is the intent of the Parties that with respect to
performing the Services hereunder, the Manager is an independent contractor, and

 

11

--------------------------------------------------------------------------------


 

shall provide the Services in accordance with the reasonable instructions
provided by authorized representatives of Kimbell Operating, subject to the
provisions of this Agreement.

 

Article VII
Audit

 

The Manager will maintain in good order any and all books and records regarding
the Services for a period of two years following the date such Services are
rendered.  Kimbell Operating may, at its sole cost and expense, review or audit,
or cause to be reviewed or audited, the books and records of the Manager related
to this Agreement; provided, however, that all invoices provided to Kimbell
Operating pursuant to this Agreement shall be paid when due regardless of
whether such invoices are under review or audit pursuant to this Article VII. 
The Manager will make available its relevant books and records and use
commercially reasonable efforts to assist Kimbell Operating in conducting such
review or audit.  The Manager shall cooperate fully and timely, and cause its
accountants and other advisors to cooperate fully and timely, with any
reasonable request by Kimbell Operating to produce financial statements for, or
other information and materials regarding, the Serviced Properties that is
necessary or appropriate for the Partnership to fully comply with the rules and
regulations of the Securities and Exchange Commission and any national
securities exchange on which securities of the Partnership are listed or are
proposed to be listed.  Kimbell Operating shall bear all costs and expenses
incurred by the Manager in complying with any such request, including with
respect to any inspection, examination or audit performed on the Partnership
Group pursuant to this Article VII and including the reasonable fees and
expenses of any legal counsel or financial or accounting, professional engaged
by the Manager.  Kimbell Operating shall make payment of such invoiced expenses
to the Manager as provided for pursuant to Section 3.1.

 

Article VIII
Indemnification

 

Section 8.1                                    Kimbell Operating’s Agreement to
Indemnify.  KIMBELL OPERATING SHALL ASSUME ALL LIABILITY FOR AND SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD THE MANAGER, ITS AFFILIATES AND THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (COLLECTIVELY, THE “MANAGER
INDEMNITEES”) HARMLESS FROM AND AGAINST ALL LIABILITY, DEMANDS, CLAIMS, ACTIONS
OR CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’, EXPERTS’ AND CONSULTANTS’ FEES AND EXPENSES AS WELL AS
REASONABLE COSTS OF INVESTIGATION, SAMPLING AND DEFENSE) (COLLECTIVELY,
“DAMAGES”) RESULTING FROM OR ARISING OUT OF (A) ANY MATERIAL BREACH BY KIMBELL
OPERATING OF THIS AGREEMENT OR (B) THE PERSONAL INJURY, DEATH, DAMAGE TO
PROPERTY OF OR LIABILITY OF ANY MEMBER OF THE PARTNERSHIP GROUP, ANY THIRD PARTY
OR ANY OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS AND ARISING
FROM, CONNECTED WITH OR UNDER THIS AGREEMENT.  FOR THE AVOIDANCE OF DOUBT,
KIMBELL OPERATING’S ONLY REMEDY FOR BREACH OF THIS AGREEMENT OR GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OR ANY OTHER FAULT OF THE

 

12

--------------------------------------------------------------------------------


 

MANAGER PURSUANT TO THIS AGREEMENT SHALL BE TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 4.4.

 

Section 8.2                                    Adverse Claims.  To the extent
that any indemnification claim under this Article VIII involves a claim in which
the Manager and Kimbell Operating are adverse, Kimbell Operating’s rights and
obligations shall be controlled by the Conflicts Committee.

 

Section 8.3                                    Indemnification Procedures.

 

(a)                                 If any Manager Indemnitee is entitled to
indemnification under this Agreement (an “Indemnified Party”), it will promptly
after it becomes aware of facts giving rise to a claim for indemnification
provide notice to Kimbell Operating (the “Indemnifying Party”) specifying the
nature of and the specific basis for such claim.  Failure to so notify the
Indemnifying Party shall not relieve such Indemnifying Party from any liability
which such Indemnifying Party may have to any Indemnified Party or otherwise,
except to the extent that the Indemnifying Party has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure.

 

(b)                                 The Indemnifying Party will have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification set forth in this Agreement, including the selection of counsel,
determination of whether to appeal any decision of any court or similar
authority and the settling of any such matter or any issues relating thereto;
provided, however, that no such settlement will be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party for such matter or issues, as the case may be.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification set forth in this Agreement, including
the prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
names of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 8.3(c). In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party be construed as imposing an obligation on the Indemnified Party to hire
and pay for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Agreement; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.

 

13

--------------------------------------------------------------------------------


 

(d)                                 In determining the amount of any losses for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any cash
insurance proceeds realized by the Indemnified Party, and such correlative
insurance benefit shall be net of any incremental insurance premiums that become
due and payable by the Indemnified Party as a result of such claim and (ii) all
cash amounts recovered by the Indemnified Party under contractual indemnities
from third Persons.

 

Section 8.4                                    Express Negligence Waiver.  THE
FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST KIMBELL OPERATING
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.

 

Article IX
Limitation of Liability

 

NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR ANY EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL, REMOTE, SPECULATIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING FOR LOST REVENUES OR LOST PROFITS), INCLUDING LOSS OF FUTURE REVENUE
OR INCOME, LOSS OF BUSINESS, REPUTATION OR OPPORTUNITY OR DIMINUTION  IN VALUE,
WHETHER IN PERSONAL INJURY OR OTHER TORT (INCLUDING ANY NEGLIGENCE), STRICT
LIABILITY, BY CONTRACT OR STATUTE, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, EXCEPT FOR THE LIABILITY OF KIMBELL OPERATING
IN RESPECT OF THIRD PARTY DAMAGES PURSUANT TO THE INDEMNITY IN SECTION 8.1.

 

Article X
Force Majeure

 

To the extent either Party is prevented by Force Majeure from performing its
obligations, in whole or in part, under this Agreement, and if such Party
(“Affected Party”) gives notice and details of the Force Majeure to the other
Party as soon as reasonably practicable, then the Affected Party will be excused
from the performance with respect to any such obligations (other than the
obligation to make payments when due). Each notice of Force Majeure sent by an
Affected Party to the other Party will specify the event or circumstance of
Force Majeure, the extent to which the Affected Party is unable to perform its
obligations under this Agreement and the steps being taken by the Affected Party
to mitigate and to overcome the effects of such event or circumstances. The
non-Affected Party will not be required to perform its obligations to the
Affected Party corresponding to the obligations of the Affected Party excused by
Force Majeure. A Party prevented from performing its obligations due to Force
Majeure will use commercially reasonable efforts to mitigate and to overcome the
effects of such event or circumstances and will resume performance of its
obligations as soon as practicable.

 

14

--------------------------------------------------------------------------------


 

Article XI
Confidentiality

 

Section 11.1                             Confidentiality.  The Manager shall
hold in strict confidence any Confidential Information it receives from Kimbell
Operating and may not disclose any Confidential Information to any Person, and
Kimbell Operating shall hold in strict confidence any Confidential Information
it receives from the Manager and may not disclose any Confidential Information
to any Person, except in each case for disclosures (a) to comply with applicable
Laws, (b) to such Party’s Affiliates, officers, directors, employees, agents,
advisers or representatives, but only if the recipients of such information have
agreed to be bound by the provisions of this Article XI, (c) of information that
such Party has received from a source independent of the other Party and that
such Party reasonably believes such source obtained without breach of any
obligation of confidentiality, (d) to such Party’s existing and prospective
lenders, existing and prospective investors, attorneys, accountants, consultants
and other representatives with a need to know such information (including a need
to know for such Party’s own purposes), provided, however, that such Party shall
be responsible for such person’s use and disclosure of any such information, or
(e) of information that is already known to the public through no violation of
this Agreement or any other confidentiality agreement of the disclosing Party.

 

Section 11.2                             Return of Confidential Information. 
Upon termination of this Agreement for any reason, each Party shall, and shall
cause its employees and representatives to, promptly return to the other Party
all Confidential Information it received from such other Party, including all
copies thereof, in its possession or control, or destroy or purge its own system
and files of any such Confidential Information (to the extent practicable) and
deliver to such other Party a written certificate signed by an officer of such
Party that such destruction and purging have been carried out.

 

Article XII
Notices

 

Any notice, request, instruction, correspondence or other document to be given
hereunder by any Party to another Party (each, a “Notice”) shall be in writing
and delivered in person or by courier service requiring acknowledgment of
receipt of delivery or mailed by U.S. registered or certified mail, postage
prepaid and return receipt requested, or by e-mail, as follows, provided that
copies to be delivered below shall not be required for effective notice and
shall not constitute notice:

 

If to Kimbell Operating, addressed to:

Kimbell Operating Company, LLC

777 Taylor Street, Suite 810

Fort Worth, Texas 76102

Attention: R. Davis Ravnaas

Email: davis@kimbellrp.com

 

with a copy to (which shall not constitute notice):

 

15

--------------------------------------------------------------------------------


 

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas  77002

Attention: Jason A. Rocha

Email: jason.rocha@bakerbotts.com

 

If to the Manager, addressed to:

 

K3 Royalties, LLC

306 West 7th Street #901

Fort Worth, Texas 76102

Attention: Mitch S. Wynne

Email: mitch@mswynne.com

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt.  Notice sent by e-mail (including e-mail of a PDF
attachment) shall be deemed to have been given and received at the time of
transmission.  Any Party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

Article XIII
Miscellaneous

 

Section 13.1                             No Waiver.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

Section 13.2                             Amendment.  No amendment to this
Agreement will be effective unless made in writing and signed by both of the
Parties.

 

Section 13.3                             Severability.  If any provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of
applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
are not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
fullest extent possible.

 

16

--------------------------------------------------------------------------------


 

Section 13.4                             Assignment.  Neither Party may assign,
transfer or otherwise alienate this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of Law or otherwise)
without the consent of the other Party.  Any attempted assignment, transfer or
alienation in violation of this Agreement shall be null, void and ineffective.

 

Section 13.5                             Further Assurances.  Each Party will,
at the request of the other Party, execute and deliver, or cause to be executed
and delivered, such document and instruments as may be necessary to make
effective the transactions contemplated by this Agreement.

 

Section 13.6                             Counterparts.  This Agreement may be
executed in one or more counterparts (including by facsimile or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

Section 13.7                             Construction.

 

(a)                                 The division of this Agreement into
articles, sections and other portions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.  Unless otherwise indicated, all references to an
“Article” or “Section” followed by a number or a letter refer to the specified
Article or Section of this Agreement.  The Schedules attached to this Agreement
are hereby incorporated by reference into this Agreement and form part hereof. 
Unless otherwise indicated, all references to a “Schedule” followed by a letter
refer to the specified Schedule to this Agreement.  The terms “this Agreement,”
“hereof,” “herein” and “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section or other portion hereof.

 

(b)                                 Unless otherwise specifically indicated or
the context otherwise requires, (i) all references to “dollars” or “$” mean
United States dollars, (ii) words importing the singular shall include the
plural and vice versa, and words importing any gender shall include all genders,
(iii) “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation,” and (iv) all words used as accounting terms
shall have the meanings assigned to them under United States generally accepted
accounting principles applied on a consistent basis and as amended from time to
time.  If any date on which any action is required to be taken hereunder by any
of the Parties hereto is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day.  Reference to any Party
hereto is also a reference to such Party’s permitted successors and assigns.

 

(c)                                  The Parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  No provision of this
Agreement will be interpreted in favor of, or against, any of the Parties to
this Agreement by reason of the extent to which any such Party or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft of this Agreement, and no
rule of strict construction will be applied against any Party hereto.  This
Agreement will not be interpreted or construed to require any Person to take any
action, or fail to take any action, if to do so would violate any applicable
Law.

 

17

--------------------------------------------------------------------------------


 

Section 13.8                             Governing Law; Jurisdiction; Waiver of
Jury Trial.  This Agreement is governed by and will be construed in accordance
with the Laws of the State of Texas, excluding any conflict of Laws rule or
principle that might refer the governance or the construction of this Agreement
to the Law of another jurisdiction.  If any provision of this Agreement or its
application to any Person or circumstance is held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances will not be affected thereby, and
such provision will be enforced to the greatest extent permitted by Law.  IN
RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO THE JURISDICTION AND VENUE OF
ANY FEDERAL OR STATE COURT LOCATED IN TARRANT COUNTY, TEXAS, WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, CONSENT THAT ALL SUCH SERVICE OF PROCESS
MAY BE MADE BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, DIRECTED TO IT AS THE ADDRESS SPECIFIED PURSUANT TO
ARTICLE XII, AGREES THAT SUCH SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF, AND WAIVES ANY OBJECTION TO JURISDICTION OR VENUE
OF, AND WAIVES ANY MOTION TO TRANSFER VENUE FROM, ANY OF THE AFORESAID COURTS.
THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

 

Section 13.9                             No Third Party Beneficiaries.  Except
for the rights of Indemnified Parties hereunder, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
Kimbell Operating, the Manager, any Subsidiary or Affiliate of the Manager
providing Services hereunder, and Subsidiaries or Affiliates of Kimbell
Operating receiving Services hereunder, or their respective successors or
permitted assigns) any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, and no Person (except as so
specified) shall be deemed a third-party beneficiary under or by reason of this
Agreement.

 

Section 13.10                      Entire Agreement.  This Agreement and the
Schedules hereto constitute the entire agreement between the Parties pertaining
to the subject matter hereof.

 

[Signatures of the Parties follow on the next page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above:

 

 

K3 ROYALTIES, LLC

 

 

 

 

 

 

By:

/s/ Mitch S. Wynne

 

 

Name: Mitch S. Wynne

 

 

Title: Manager

 

 

 

 

 

 

KIMBELL OPERATING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

 

Name: R. Davis Ravnaas

 

 

Title: President and Chief Financial Officer

 

Signature Page to Management Services Agreement

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SERVICES

 

This schedule sets forth certain Services that may be required from the Manager
with respect to the Serviced Properties and the identification, evaluation and
recommendation of opportunities for an Acquisition and any related negotiation
of such opportunities.  The provision of any Services shall in all respects be
subject to the terms and conditions set forth in this Agreement.

 

The Manager shall have the authority to perform the following Services:

 

1.              Assist in sourcing, evaluating and recommending Acquisitions.

 

2.              Assist with business development, investor and public relations
and relationship management between private side royalty investors and the
Partnership.

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

SERVICED PROPERTIES

 

All assets of the Partnership Group.

 

B-1

--------------------------------------------------------------------------------